at.r'n        WR-83,072-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 4/29/2015 1:50:06 PM
                                                                               -\ 4/29/2015 3:06:55 PM
                                                                        Accepted
                                  wR-83,072-01                                          ABEL ACOSTA
                                                                                                CLERK
                            No. D- 1 -DC-10-203 1 62-A
                                                                          RECEIVED
EX PARTE                                                     COURT
                                                IN THE DISTRICT    OF CRIMINAL APPEALS
                                                                COURT
                                                                          4/29/2015
                                                                     ABEL ACOSTA, CLERK
                                               OF TRAVIS COI.JNTY, TEXAS

JORGE GUTIERREZ                                  I67TH   ruDICIAL DISTRICT


   STATE'S REPLY TO APPLICAI\T'S OBJECTIONS TO THE TRIAL
           ,S FINDINGS OF FACT AND CONCLUSIONS O


TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES the State, by and through its Assistant District Attorney for

Travis County, Texas, in the above numbered and entitled cause, and respectfully

files the following reply to applicant's objections to the convicting court's findings

of fact and conclusions of law in this case.

                                          I.

                 No Ex Parte Proceedings Occurred In this Case

      In response to applicant's writ of habeas co{pus, the State filed with the

convicting court its Original Answer in this cause on March 25,2015. Along with

its Original Answer, the State filed proposed findings of fact and conclusions     of

law and an order adopting those findings and conclusions. The State's habeas

prosecutor had no contact with the judge of the convicting court at any time during

the pendency of these proceedings. No proceedings were conducted in this case

other than the parties filing their respective documents. The assertion by

                                                         't?+Jl,Tw,niqi
applicant’s counsel that these proceedings were conducted in an ex parte manner is

baseless and unwarranted.

                                          II.

             Applicant Was Not Denied the Opportunity To Be Heard

         Applicant contends the Court of Criminal Appeals should reject the

convicting court’s findings and conclusions because he “was not served with any

of the State’s pleadings or given the opportunity to be heard.” Applicant’s

Objections at p.3. The documents in this case belie that assertion. The trial judge

did not sign the order adopting the State’s proposed findings and conclusions until

April 9, 2015, six days after the State served applicant with its answer and

accompanying proposed findings and conclusions. In that timeframe, applicant’s

counsel filed a supplemental writ application addressing an issue raised in the

initial writ application that did not comply with Rule 73 of the Texas Rules of

Appellate Procedure, as pointed out in the State’s Original Answer. The

supplemental writ application reflects that it was prepared on April 3, 2015.

Clearly, applicant had an opportunity to respond to the State’s Original Answer,

and in fact did, before the judge adopted the proposed findings and conclusions.

The State received the supplemental writ application on April 7, 2015, when it was

filed.




                                           2
       Furthermore, in the April 3rd phone call between applicant’s counsel and the

State’s habeas prosecutor, the parties discussed the possibility of a hearing in this

cause. The undersigned attorney explained to applicant’s counsel that, if he

wanted a hearing in this cause, he simply needed to call the clerk of the convicting

court and request one.1

       This cause was not set for a hearing and/or argument in the convicting court.

There is no evidence that applicant’s counsel requested such a hearing or that

applicant was in fact denied such a hearing. Applicant did not file proposed

findings and conclusions of his own at any time during the pendency of the writ

application in the convicting court, even after being informed that the State had

filed proposed findings of fact and conclusions of law, having received a copy of

them on April 3rd, and responding to the State’s Original Answer that same day.

See Ex parte Pond, 418 S.W.3d 94, 97 (Tex.Crim.App. 2013) (Cochran, J.,

concurring) (“It is applicant’s responsibility to ensure that he has submitted all

appropriate materials in a timely manner to the convicting court, preferably before

those materials are transmitted to this Court, but necessarily before this Court takes

action on the application.”). Moreover, since no order designating issues was

entered, applicant was on notice that the trial judge was likely to find that there

1
 The State’s attorney also apologized for the oversight in failing to serve applicant’s counsel.
The undersigned counsel erred in relying upon Art. 11.07, Sec. 7, V.A.C.C.P., for service.



                                                 3
were “no controverted, previously unresolved facts material to the legality of [his]

confinement” and submit the writ application to the Court of Criminal Appeals on

March 26, 2015. See Id.

      Moreover, applicant filed an affidavit from defense counsel and various

exhibits with his initial writ application. Such exhibits may constitute a hearing,

although the judge of the convicting court did not order them in this case. See Art.

11.07, §3(d). The record suggests applicant failed to avail himself of any further

opportunity to be heard. Applicant’s claim that he was not afforded an opportunity

to be heard is likewise baseless and unwarranted.

                                           III.

                      Applicant’s Claims are Without Merit

      Without the timely entry of an order designating issues, Article 11.07

imposes a duty upon the clerk of the trial court to immediately transmit to the

Court of Criminal Appeals the record from the application for writ of habeas

corpus. Martin v. Hamlin, 25 S.W.3d 718, 719 (Tex.Crim.App. 2000). The trial

court’s inaction is deemed a finding that no issues of fact require further resolution.

Id. citing Art. 11.07, §3(c), V.A.C.C.P.

      Applicant filed his writ application in the convicting court on February 18,

2015. Without an order designating issues being entered, on March 26, 2015, the

clerk of the trial court properly transmitted to the Court of Criminal Appeals the


                                            4
writ application and the State's answer filed in this case. Art.          1   1.07   ,   $3(.).'   The


trial court's inaction during the 35-day period was a finding that no issues of fact

required further resolution. Nevertheless, the trial court adopted the State's

proposed findings and conclusions, which are wholly supported by the trial record

in this cause. Therefore, all requested relief should be denied to applicant.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, the State prays this Court deny

applicant all requested relief in his objections to the court's flrndings and

conclusions and in his writ applications.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas




                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (s12) 8s4-9400
                                              Fax No. 854-4810
                                              Li sa. Stewart@traviscountlrtx. gov
                                              Ap pellateTC DA(iDtrav i sco untytx. so v


2
  Section 3(c) provides in relevant part that "If the convicting court decides that there are no such
issues, the clerk shall immediately transmit to the Court of Criminal Appeals a copy of the
application, any answers filed, and a certificate reciting the date upon which that finding was
made."
                              CERTIFICATE OF COMPLIANCE

        Pursuant to Texas Rules of Appellate Procedure, the State certifies that the

length of this answer is 966 words and that a conventional typeface 14-point was

used to generate this reply.

                                                  /,
                                                 L--r,Slu^:*k
                                                 Lit" St.*..t
                                                 Assistant District Attorney




                                 CERTIFICATE OF SERVICE

   I hereby certiflz that, on this 29ft day of Apil,2015, a copy of the foregoing

State's Reply has been served on the applicant by mail, email, or fax transmission

to the applicant's attorney, Randy Schaffer, 1301 McKinney, Suite 3100, Houston,

Texas   77   0   10, no guilt(d,swbell.net, or Fax : 7 13 -9 5 | -9854.


                                                        (;^:bt
                                                        Lisa Stewart
                                                        Assistant District Attorney